Citation Nr: 1634993	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  04-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES 

1.  Entitlement to an initial compensable rating for service-connected diabetic retinopathy from January 25, 2008, to May 7, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetic retinopathy as of May 8, 2010.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part granted service connection for diabetic retinopathy but included the noncompensable initial disability rating in the rating for the Veteran's service-connected diabetes mellitus.

During the pendency of the appeal, in an August 2010 rating decision, the RO granted a separate higher rating of 10 percent for diabetic retinopathy, effective May 8, 2010.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2008, the Board remanded the claims for review of additional evidence by the Agency of Original Jurisdiction (AOJ).

In January 2011, the Board again remanded the issue of entitlement to increased initial ratings for diabetic retinopathy from January 25, 2008, to May 7, 2010, and as of May 8, 2010; and to a total disability rating based upon individual unemployability (TDIU) for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's January 2011 remand instructions regarding the service-connected diabetic retinopathy by obtaining and associating updated relevant VA medical treatment records, providing a VA examination in March 2015, and readjudicating the Veteran's diabetic retinopathy in a September 2015 Supplemental Statement of the Case (SSOC).

The AOJ issued a September 2015 rating decision granting TDIU, effective August 5, 2008.  As the Veteran has not appealed the effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2006, the Veteran testified before a Veterans Law Judge (VLJ).  However, the transcript of this hearing is unavailable.  As such, the Veteran testified before the undersigned VLJ at an August 2008 Travel Board hearing, and a transcript of this hearing is of record.  Because the Veteran testified before two VLJs, the January 2011 Board decision was rendered by a panel of three VLJs.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, a panel hearing is not necessary where a second hearing is held because the official transcript of the original hearing is lost or destroyed and the recording upon which it was based is no longer available.  See 38 C.F.R. § 20.717 (2015); see also Chairman's Memorandum 01-11-10.  Instead, the original hearing is treated as if it did not exist, and only the VLJ who presided over the second hearing will decide the claim.  Therefore, although the January 2011 Board decision was rendered by a panel, the decision herein is rendered only by the VLJ who presided over the second hearing.

Additionally, the VLJ who heard testimony at the original hearing has since retired and is no longer employed by the Board.  Although the Veteran was not notified of such or afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707, the Board finds that the Veteran was not prejudiced in any way as he was afforded a subsequent hearing before the undersigned VLJ.





FINDINGS OF FACT

1.  From January 17, 2008, to May 7, 2010, the Veteran's service-connected diabetic retinopathy is manifested by corrected distance visual acuity ranging from 20/25 to 20/60 in the right eye and ranging from 20/25 to 20/70 in the left eye.

2.  As of May 8, 2010, the Veteran's service-connected diabetic retinopathy is manifested by corrected distance visual acuity ranging from 20/30 to 20/70 in the right eye and ranging from 20/25 to 20/40 in the left eye.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, from January 17, 2008, to May 7, 2010, the criteria for an initial rating of 10 percent, but no greater, for service-connected diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6078 and 6079 (2008).

2.  As of May 8, 2010, the criteria for an initial rating in excess of 10 percent for service-connected diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6078 and 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters on February 14, 2003, and March 27, 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran testified at a Board hearing in August 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in January 2008, May 2010, and March 2015.  The Board finds that the VA examinations together are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Initial Ratings

The Veteran generally contends that his diabetic retinopathy is more severe than what is reflected by the previously assigned disability ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's diabetic retinopathy has been rated as noncompensable from January 25, 2008, and as 10 percent disabling from May 8, 2010, first under Diagnostic Code 7913 as part of the rating for diabetes mellitus and then separately under Diagnostic Code 6079.

The Board notes that that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  This new rating criteria is effective December 10, 2008, and applies to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  In the present case, the Veteran's claim is on appeal from a claim prior to December 10, 2008.  As such, the regulatory change is not applicable.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).

A noncompensable rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40, (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50, (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40, or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50, (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50, (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40, or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A January 17, 2008, VA examination provided visual acuity of both the right and left eyes, corrected and uncorrected, and for distant and near vision.  The corrected distant vision was 20/50 bilaterally.  The Veteran was diagnosed with severe diabetic retinopathy.

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76.  However, in this case there is no evidence of visual impairment based on loss of field of vision attributable to the Veteran's diabetic retinopathy.

VA treatment records reveal corrected distance visual acuity of 20/25 in the right eye and 20/30 in the left eye in January 2008, of 20/40 in the right eye and 2/70 in the left eye in March 2008, of 20/60 in the right eye and 20/40 in the left eye in February 2010, of 20/50 in the right eye and 20/30 in the left eye in March 2010, and of 20/30 in the right eye and 20/25 in the left eye in April 2010.  See VBMS, 9/3/08 VA Treatment Records, p. 34, 40; 7/23/15 CAPRI (Dublin VAMC 3/26/08 to 7/21/15), p. 2; 1/31/11 VA Treatment Records, p. 51, 54.

A May 8, 2010, VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  On examination, the Veteran's best corrected distance visual acuity was 20/70 in the right eye and 20/40 in the left eye.

VA treatment records reflect corrected distance visual acuity of 20/60 for the right eye and 20/25 in the left eye in August 2010, and 20/30 bilaterally in September 2010.  See 1/31/11 VA Treatment Records at 4, 27.

A March 2015 VA examination report indicated review of the claims file and included a diagnosis of bilateral diabetic retinopathy.  The Veteran's corrected distance vision was 20/40 or better bilaterally.  The examiner also found that the Veteran had had no incapacitating episodes attributable to any eye condition during the past 12 months.

Having carefully considered the objective evidence of record and the applicable law, the Board finds that a 10 percent rating is warranted for the entire appeal period, rather than staged ratings as noncompensable from January 25, 2008, followed by a 10 percent rating from May 8, 2010.

The evidence shows that the Veteran's corrected distance visual acuity warranted a 10 percent rating prior to May 8, 2010.  Specifically, the Veteran had corrected distant vision of 20/50 bilaterally at his January 17, 2008, VA examination; 20/40 in the right eye and 20/70 in the left eye in March 2008; and 20/60 in the right eye and 20/40 in the left eye in February 2010.  Although other visual acuity examination results during the appeal period warrant a noncompensable rating, the Board will resolve all doubt in the Veteran's favor.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  Therefore, the Board finds that a 10 percent rating is warranted as of the January 17, 2008, VA examination.

Additionally, an initial rating in excess of 10 percent as of May 8, 2010, is not warranted.  The Veteran's corrected distance visual acuity at the May 8, 2010, VA examination was 20/70 in the right eye and 20/40 in the left eye, which warrants a 10 percent rating.  Subsequent visual acuity examination results actually warrant a noncompensable rating, as it appears that the Veteran's visual acuity improved.  Therefore, the Board finds that the Veteran is generously rated at 10 percent for this period starting on May 8, 2010.

Accordingly, a rating of 10 percent, but no greater, is warranted as of January 17, 2008, and a rating in excess of 10 percent is not warranted for any period in the appeal.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson, supra.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

From January 17, 2008, to May 7, 2010, entitlement to an initial rating of 10 percent, but no higher, for service-connected diabetic retinopathy is granted.

As of May 8, 2010, entitlement to an initial rating in excess of 10 percent for service-connected diabetic retinopathy is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


